Sortoham, J.
This appeal presents simply questions of fact. They were decided in favor, of the defendants by the *386learned justice of the Supreme Court before whom the issues were tried, and, although we might not have arrived at the same conclusion upon them which he announced, we cannot say that there was not evidence to sustain it.
The Supreme Court, on appeal, had the right to reverse his decision of these questions, but they affirmed it. We must regard this determination of the questions of fact, as final, and, as we find no error in law, must affirm the judgment.
All the judges concurring,
Judgment affirmed.